Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by ISHIDA (2007/0004543).

Regarding Claim 1, ISHIDA teaches A continuously variable transmission comprising: a first pulley (29) including a first fixed sheave (34a) that is fixed to a first rotating shaft (32) and a first movable sheave (34b) that rotates integrally with the first rotating shaft (32) and is movable along the first rotating shaft (32), the first pulley (29) being configured such that power from a power source mounted in a vehicle is transmitted to the first pulley through the first rotating shaft; a first thrust-force generating device (41) configured to generate a thrust force that pushes the first movable sheave (34b) toward the first fixed sheave (34a); a second pulley including a second fixed sheave (45a) that is fixed to a second rotating shaft (42) and a second movable sheave (45b) that rotates integrally with the second rotating shaft and is movable along the second rotating shaft, the second pulley (30) being configured to transmit power to a drive wheel of the vehicle through the second rotating shaft (42); a second thrust-force generating device configured to generate a thrust force that pushes the second movable sheave (45b) toward the second fixed sheave (45a); and a transmission belt (31) configured to transmit power by being wrapped around a first belt wrapping groove formed in the first pulley by tapered surfaces, facing each other, of the first fixed sheave and the first movable sheave and around a second belt wrapping groove formed in the second pulley by tapered surfaces, facing each other, of the second fixed sheave and the second movable sheave, wherein the continuously variable transmission is configured to steplessly change a gear ratio within a range between a maximum gear ratio and a minimum gear ratio by continuously changing a width of the first belt wrapping groove and a width of the second belt wrapping groove, and wherein, in a belt track for the transmission belt to run on at the minimum gear ratio, a coefficient of friction of each of the tapered surfaces of the first fixed sheave and the first movable sheave relative to the transmission belt at a portion in contact with the transmission belt is lower than a coefficient of friction of each of the tapered surfaces of the second fixed sheave and the second movable sheave at a portion in contact with the transmission belt [0082]-[0084] [0120].

Regarding Claim 4, ISHIDA teaches wherein, in a belt track for the transmission belt to run on at the maximum gear ratio, a coefficient of friction of each of the tapered surfaces of the second fixed sheave and the second movable sheave relative to the transmission belt at a portion in contact with the transmission belt is lower than a coefficient of friction of each of the tapered surfaces of the first fixed sheave and the first movable sheave at a portion in contact with the transmission belt [0082]-[0084] [0120].

Regarding Claim 5, ISHIDA teaches wherein the transmission belt is a metal belt provided by threading, through a circular ring, a plurality of elements (56) of which both side surfaces in a width direction make contact with the tapered surfaces.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIDA (2007/0004543) in view of YOSHIDA (2005/0217111).

Regarding Claim 6, ISHIDA does not teach wherein the circular ring is a ring provided by layering a plurality of rings.
YOSHIDA teaches wherein the circular ring (40) is a ring provided by layering a plurality of rings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in ISHIDA so it has the layered ring in YOSHIDA to create a transmission with a more durable belt.



Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein a coefficient of friction of each of the tapered surfaces of the first fixed sheave and the first movable sheave relative to the transmission belt at a radially outer portion is lower than a coefficient of friction of each of the tapered surfaces of the first fixed sheave and the first movable sheave relative to the transmission belt at a radially inner portion with the other elements in Claim 2.
The prior art does not teach or suggest wherein a coefficient of friction of each of the tapered surfaces of the second fixed sheave and the second movable sheave relative to the transmission belt at a radially inner portion is higher than a coefficient of friction of each of the tapered surfaces of the second fixed sheave and the second movable sheave relative to the transmission belt at a radially outer portion with the other elements in Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654